Ed. F. McFaddin, Associate Justice (concurring). As stated in my dissenting opinion in Garrett v. Faubus, 230 Ark. 445, 323 S. W. 2d 877, (opinion of April 27, 1959), I regard Act No. 4 of the Second Extraordinary Session of the 1958 Legislature to be violative of Section 1, Article 14 of the Arkansas Constitution; and I think the entire plan of closing the schools should be declared unconstitutional. I continue to adhere to the views so expressed. If those views had prevailed, the Act No. 5, here involved, would fall, because it would have no foundation with Act No. 4 stricken. But, even so, in Garrett v. Faubus, a majority of this Court held that the Act No. 4 was constitutional for the “present emergency”. In view of such holding, I certainly think Act No. 5 should be sustained. It is a serious effort to help provide schooling for children whose schools have been closed. Of course, the schools should not have been closed, but they have been; and in Act No. 5 the State has recognized its duty to provide education. Act No. 5 applies only to State funds — -not to the millage funds voted in the school district. "We have in equity the doctrine known as cy-pres, which means, “as near as possible. I think Act No. 5 should be upheld under the doctrine of cy-pres. It is an attempt to provide education “as near as possible”. It is no more a diversion of State funds than the application of the equitable doctrine of cy-pres is a diversion of the original trust funds. So, even though I regard Act No. 4 as unconstitutional, I nevertheless think that Act No. 5 should be upheld, since the majority has refused to go along with me in my views on Act No. 4.